Dear Mr. Gill:
This office is in receipt of your request for an opinion regarding the legality of granting homestead exemptions for property which is the corpus of a living trust.
Opinion No. 74-371 (copy enclosed) of this office appears to be responsive to your request.  Therein, this office opined that property in trust is not entitled to a homestead exemption unless the settlor of the trust is also one of the trustees or he or his wife is the principal beneficiary of the trust.  In this regard the opinion states:
     "However, if the settlor of the trust is also one of the trustees or he or his wife is the principal beneficiary of the trust then, and in that event, it is felt that the property would be eligible for the exemption as the beneficial interest in the property has been retained by the settlor, either in his capacity as trustee or beneficiary."
We trust the foregoing to be of assistance.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: __________________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Enclosure
DATE RECEIVED: OCT. 25, 1995
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM — ASSISTANT ATTORNEY GENERAL